                                                                                                     Electronically Filed - St Louis County - September 12, 2019 - 10:59 AM
      Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 1 of 16 PageID #: 23 19SL-CC04104

             IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

 SANDRA JACOBSON F/K/A                        )
 SANDRA HANER                                 )
 8641 Travis Street                           )
 Overland Park, Kansas 66212                  )
                                              )
                        Plaintiff,            )
                                              )   Case No.:
 v.                                           )   Division No.:
                                              )
 WYNDHAM RESORT                               )
 DEVELOPMENT CORPORATION                      )
 Registered Agent: Corporate Creations        )
 Network, Inc.                                )
 12747 Olive Blvd. #300                       )
 Saint Louis, Missouri 63141,                 )
                                              )
                       Defendant.             )

                                           PETITION

        COMES NOW, plaintiff Sandra Jacobson f/k/a Sandra Haner (“Plaintiff”) and for her

cause of action against defendant Wyndham Resort Development Corporation (“Defendant”)

states as follows:

                                            PARTIES

        1.     Plaintiff is an individual and resident of the State of Kansas.

        2.     Defendant is an Oregon corporation authorized to do business in the State of

Missouri that may be served with process at the address set forth in the caption above.

                                JURISDICTION AND VENUE

        3.     The Court has jurisdiction over this matter pursuant to Mo. R. Civ. P. 54.06(a)(4).

        4.     Venue is proper pursuant R.S.Mo. § 508.010(1).

                      ALLEGATIONS COMMON TO ALL COUNTS

        5.     Defendant sells timeshare condominiums and vacation packages.




                                                                                 EXHIBIT A
                                                                                                        Electronically Filed - St Louis County - September 12, 2019 - 10:59 AM
    Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 2 of 16 PageID #: 24



       6.       Plaintiff has been a member of Wyndham Resorts for over 20 years, since she and

her ex-husband, Brian Haner, first purchased a timeshare from WorldMark by Wyndham (the

“Timeshare”).

       7.       The original purchase price for the Timeshare has long since been paid.

       8.       On November 30, 2016, Plaintiff was divorced from Mr. Haner. In connection with

the divorce, Plaintiff was awarded the Timeshare as her sole and separate property.

       9.       On February 28, 2018, Plaintiff requested that Defendant change her name in its

system from “Haner” to “Jacobson” and that Defendant assist her with transferring title to the

Timeshare solely to Plaintiff in compliance with the Decree of Divorce, a copy of which she

provided to Defendant.

       10.      Defendant provided Plaintiff with a Relinquishment Agreement mistakenly

showing an outstanding loan balance of $37,409.00. The loan balance should have been reflected

as $0.00 because the purchase price for the Timeshare had long since been paid in full.

       11.      Not catching the error, Mr. Haner executed the Relinquishment Agreement.

       12.      Mr. Haner subsequently revoked his execution of the Relinquishment Agreement

on May 29, 2018.

       13.      Mr. Haner’s attorney, Mark D. Murphy, sent Defendant a fax stating that Defendant

acknowledged that the $37,409.00 outstanding loan balance shown on the Relinquishment

Agreement was in error, but had advised Mr. Haner that there was a debt of $17,435.35.

       14.      Defendant’s representation to Mr. Haner that there was a debt of $17,435.35 was

false, since the purchase price for the Timeshare had long since been paid in full.

       15.      For reasons that are not entirely clear, on May 5, 2018, Defendant had Plaintiff sign

documents purporting to be a new contract for a new timeshare, prior to Mr. Haner’s execution of



                                                  2
4039-0001
                                                                                                          Electronically Filed - St Louis County - September 12, 2019 - 10:59 AM
    Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 3 of 16 PageID #: 25



the Relinquishment Agreement and despite the fact that Plaintiff was not seeking a new timeshare;

rather, Plaintiff had only requested that Defendant transfer the title of the Timeshare out of the

joint names of her and her ex-husband and into her sole name in compliance of her Decree of

Divorce.

        16.      Plaintiff believed that what she was signing on May 5th was in connection with such

transfer. Plaintiff did not know that Defendant was purporting to sell her a new timeshare.

        17.      Following the discovery of the error on the Relinquishment Agreement and

Defendant’s false representations that there is a debt owing in relation to the Timeshare, Plaintiff

repeatedly sought additional information and tried to correct the error.

        18.      In connection with her efforts, by email dated September 4, 2018, Defendant

acknowledged that “The contract #470808049 was paid in full at the time of the divorce.”

        19.      However, Defendant also represented that Plaintiff had “embarked on a new sale”

and indicated that the $17,436.35 Defendant claims is now owed is connected to such new sale.

        20.      Due to Mr. Haner’s revocation of his execution of the Relinquishment Agreement,

Plaintiff is still is not reflected as the sole owner of the Timeshare and is therefore still unable to

fully utilize its benefits.

        21.      Plaintiff has demanded that Defendant provide her with a revised Relinquishment

Agreement accurately showing the outstanding loan balance as $0.00 so that Mr. Haner may

execute the agreement and the ownership transfer can be completed, but Defendant has failed and

refused to do so.

        22.      Plaintiff has demanded that Defendant cancel the purported contract dated May 5,

2018 purporting to sell Plaintiff a new timeshare, but Defendant has failed and refused to do so.




                                                  3
4039-0001
                                                                                                          Electronically Filed - St Louis County - September 12, 2019 - 10:59 AM
    Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 4 of 16 PageID #: 26



       23.      Plaintiff had no intention of purchasing a new timeshare, and she signed the

paperwork based upon Defendant’s representations that she was furthering her goal of transferring

ownership of her existing Timeshare from her ex-husband’s name into her sole name.

       24.      As a result of Defendant’s failure and refusal to ownership of the transfer the

Timeshare to Plaintiff’s name and cancel the purported contract of May 5, 2018, Plaintiff has been

unable to use the Timeshare and has incurred attorney’s fees and expenses in her efforts to resolve

the problem with Defendant.

    COUNT I – BREACH OF VIOLATION OF THE MISSOURI MERCHANDISING
                        PRACTICES ACT (MMPA)

       COMES NOW Plaintiff and for Count II of her cause of action states:

       25.      Plaintiff realleges and incorporates by reference the above allegations as if fully set

forth herein.

       26.      RSMo §407.020.1 prohibits the use of deception, fraud, unfair practice or the

concealment, suppression or omission of any material fact in connection with the sale or

advertisement of any merchandise, including real estate.

       27.      Plaintiff is a consumer pursuant to the MMPA in that she sought services from

Defendant for personal and household use.

       28.      Defendant is a supplier pursuant to the MMPA in that, in its ordinary course of

business, Defendant solicited, engaged in and enforced sales of time shares within the State of

Missouri.

       29.      Defendant and Plaintiff entered into a consumer transaction pursuant to the MMPA

in that Defendant sold timeshare products and services to Plaintiff within the State of Missouri.

       30.      In connection with the above described consumer transaction, Defendant engaged

in deceptive acts or practices in violation of the MMPA in that Defendant made representations to

                                                  4
4039-0001
                                                                                                          Electronically Filed - St Louis County - September 12, 2019 - 10:59 AM
    Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 5 of 16 PageID #: 27



Plaintiff that the paperwork for the purchase of a new timeshare was in furtherance of her goal of

transferring ownership of the Timeshare, with knowledge or reason to know that the contract was

materially different than as represented.

       31.      Defendant used deception, committed an unfair practice and concealed, suppressed

and omitted from Plaintiff material facts relating to the transfer of the Timeshare and the contract

for the purported sale of a new timeshare, which were not disclosed to Plaintiff but known by

Defendant.

       32.      The material facts concealed, suppressed and omitted from Plaintiff relating to the

transfer of the Timeshare and the contract for the purported sale of a new timeshare, were known

to Defendant, but were unknown to Plaintiff.

       33.      Plaintiff’s financial loss due to Defendant’s unlawful conduct is ascertainable.

       34.      As a result of Defendant’s violation of the MMPA, Plaintiff has been forced to hire

an attorney to represent her.

       35.      As a direct and proximate result of Defendant’s unlawful conduct, Defendant is

liable to Plaintiff for actual damages, attorney’s fees, civil penalties and all other relief the Court

may award under the MMPA.

       WHEREFORE, Plaintiff requests judgment against Defendant for damages in excess of

the jurisdictional minimum, together with attorneys’ fees and costs of suit, and such other and

further relief as the Court may deem just and proper.

                                   COUNT II – NEGLIGENCE

       COME NOW Plaintiff and for Count II of her cause of action states:

       36.      Plaintiff realleges and incorporates by reference the above allegations as if fully set

forth herein.



                                                  5
4039-0001
                                                                                                          Electronically Filed - St Louis County - September 12, 2019 - 10:59 AM
    Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 6 of 16 PageID #: 28



       37.      Defendant owed a legal duty to Plaintiff to transfer ownership of the Timeshare to

Plaintiff’s sole name in accordance with Plaintiff’s Decree of Divorce and the parties’ agreements.

       38.      Defendant breached its legal duty to Plaintiff in that it failed to transfer ownership

of the Timeshare to Plaintiff’s sole name, and instead purported to sell Plaintiff a new timeshare.

       39.      As a direct and proximate cause of Defendant’s actions, Plaintiff suffered injury

and damage.

       WHEREFORE, Plaintiff requests judgment against Defendant for damages in excess of

the jurisdictional minimum, together with attorneys’ fees and costs of suit, and such other and

further relief as the Court may deem just and proper.

                    COUNT III – NEGLIGENT MISREPRESENTATION

       COME NOW Plaintiff and for Count III of her cause of action states:

       40.      Plaintiff realleges and incorporates by reference the above allegations as if fully set

forth herein.

       41.      Defendant supplied information to Plaintiff that the paperwork purporting to sell

Plaintiff a new timeshare was in furtherance of her goal of transferring ownership of the Timeshare

to Plaintiff’s sole name.

       42.      Defendant failed to transfer the Timeshare to Plaintiff’s sole name, and instead

purported to sell her a new timeshare.

       43.      In supplying that information to Plaintiff, Defendant failed to exercise reasonable

care to ensure the accuracy of said information, and the information supplied to Plaintiff, namely

the paperwork she signed was in furtherance of her goal of transferring ownership of the Timeshare

to her sole name pursuant to her Decree of Divorce.

       44.      Defendant intentionally supplied this information to Plaintiff.

       45.      Plaintiff justifiably relied on the information provided by Defendant.
                                                  6
4039-0001
                                                                                                          Electronically Filed - St Louis County - September 12, 2019 - 10:59 AM
    Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 7 of 16 PageID #: 29



       46.      As a direct and proximate result of the false information supplied by Defendant to

Plaintiff, Plaintiff was damaged.

       WHEREFORE, Plaintiff requests judgment against Defendant for damages in excess of

the jurisdictional minimum, together with attorneys’ fees and costs of suit, and such other and

further relief as the Court may deem just and proper.

                      COUNT IV – FRAUDULENT MISREPRESENTATION

       COMES NOW Plaintiff and for Count IV of her cause of action states:

       47.      Plaintiff realleges and incorporates by reference the above allegations as if fully set

forth herein.

       48.      Defendant supplied information to Plaintiff that the paperwork purporting to sell

Plaintiff a new timeshare was in furtherance of her goal of transferring ownership of the Timeshare

to Plaintiff’s sole name pursuant to her Decree of Divorce.

       49.      Defendant failed to transfer the Timeshare to Plaintiff’s sole name, and instead

purported to sell her a new timeshare.

       50.      Defendant’s representations were false, or Defendant did not know whether they

were true or false.

       51.      In truth and fact, Defendant’s representations were false in that Defendant failed to

transfer ownership of the Timeshare to Plaintiff’s sole name, and instead purported to sell her a

new timeshare.

       52.      Defendant’s representations were material to Plaintiffs’ decision to sign the

paperwork purporting to sell her a new timeshare.

       53.      Plaintiff relied on Defendant’s representations and used ordinary care in so relying

in that Defendant is experienced in the business of selling and transferring timeshares and vacation

packages.
                                                  7
4039-0001
                                                                                                          Electronically Filed - St Louis County - September 12, 2019 - 10:59 AM
    Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 8 of 16 PageID #: 30



       54.      As a direct and proximate result of Defendant’s representations, Plaintiff has been

damaged.

       WHEREFORE, Plaintiff requests judgment against Defendant for damages in excess of

the jurisdictional minimum, together with attorneys’ fees and costs of suit, and such other and

further relief as the Court may deem just and proper.

                                       COUNT V – FRAUD

       COMES NOW Plaintiff and for Count V of her cause of action states:

       55.      Plaintiff realleges and incorporates by reference the above allegations as if fully set

forth herein.

       56.      Defendant supplied information to Plaintiff that the paperwork purporting to sell

Plaintiff a new timeshare was in furtherance of her goal of transferring ownership of the Timeshare

to Plaintiff’s sole name pursuant to her Decree of Divorce.

       57.      Defendant supplied information to Plaintiff which resulted in Plaintiff signing

paperwork purporting to sell her a new timeshare.

       58.      In truth and fact, Defendant’s representations were false in that Defendant failed to

transfer ownership of the Timeshare to Plaintiff’s sole name, and instead purported to sell her a

new timeshare.

       59.      Defendant’s representations were material to Plaintiff’s decision to sign the

paperwork purporting to sell her a new timeshare.

       60.      Defendant had knowledge of the falsity or ignorance of the truth of its

representations.

       61.      Defendant intended that the representations be acted on by Plaintiff in a manner

reasonably contemplated.

       62.      Plaintiff was ignorant of the falsity of Defendant’s representations.
                                                  8
4039-0001
                                                                                                          Electronically Filed - St Louis County - September 12, 2019 - 10:59 AM
    Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 9 of 16 PageID #: 31



        63.     Plaintiff justifiably relied on the truth of Defendant’s representations.

        64.     As a direct and proximate result of Defendant’s representations, Plaintiff has been

damaged.

        WHEREFORE, Plaintiff requests judgment against Defendant for damages in excess of

the jurisdictional minimum, together with attorneys’ fees and costs of suit, and such other and

further relief as the Court may deem just and proper.

                 COUNT VI – DECLARATORY JUDGMENT/RESCISSION

        COMES NOW Plaintiff and for Count VI of her cause of action states:

        65.     Plaintiff realleges and incorporates by reference the above allegations as if fully set

forth herein.

        66.     Count VI is brought pursuant to Supreme Court Rule 87.02 which allows this Court

to declare the rights of the parties hereto.

        67.     Plaintiff’s interest in the Timeshare constitutes a legally protectable interest which

is at stake.

        68.     On May 5, 2018, Defendant had Plaintiff sign paperwork purporting to sell Plaintiff

a new timeshare, based on Defendant’s representation that the paperwork was in furtherance of

her goal of transferring ownership of the Timeshare to Plaintiff’s sole name pursuant to her Decree

of Divorce.

        69.     Plaintiff believed that the paperwork she was signing was in furtherance of her

objective of transferring ownership of the Timeshare to her sole name pursuant to the Decree of

Divorce.

        70.     The purchase price for the Timeshare had long since been paid in full, at the time

of the Decree of Divorce and as of May 5, 2018.



                                                  9
4039-0001
                                                                                                         Electronically Filed - St Louis County - September 12, 2019 - 10:59 AM
   Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 10 of 16 PageID #: 32



       71.     It would be unjust and inequitable for Defendant to retain the benefit of the

purported contract for the sale of a new timeshare in light of the circumstances.

       72.     Plaintiff’s dispute with Defendant demonstrates the existence of a justiciable

controversy that is ripe and appropriate for judicial resolution.

       73.     Plaintiff has no adequate legal remedy.

       WHEREFORE, Plaintiff requests the Court for judgment in her favor and against

Defendant, and for its Order: (a) declaring the contract for the sale of a new timeshare is rescinded;

(b) awarding Plaintiff her costs and fees incurred herein, and (c) granting such other and further

relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by a jury of twelve (12) on all issues so triable.


                                              Respectfully Submitted,

                                              HARRAH LAW, LLC



                                              By:
                                                    Desarae G. Harrah MO Bar No. 57969
                                                    4006 Central Street
                                                    Kansas City, Missouri 64111
                                                    Telephone: (816) 897-6000
                                                    Facsimile: (816) 631-0020
                                                    Email: dh@harrahlaw.com
                                                    ATTORNEYS FOR PLAINTIFF




                                                 10
4039-0001
                                                                                                  Electronically Filed - St Louis County - September 18, 2019 - 01:35 PM
      Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 11 of 16 PageID #: 33



               IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

 SANDRA JACOBSON                            )
                                            )
                        Plaintiff,          )
                                            )
                                            )    Case No.: 19SL-CC04104
 v.                                         )    Division No.:
                                            )
 WYNDHAM RESORT                             )
 DEVELOPMENT CORPORATION                    )
                                            )
                       Defendant.           )

                                     REQUEST FOR SUMMONS


         COMES NOW, Sandra Jacobson (“Plaintiff”) by and through her undersigned attorney,

requests the St. Louis County Circuit Court Clerk to issue a summons for service for Wyndham

Resort Development Corporation in the above captioned matter to be served by at the address set

forth below:


         Registered Agent:
                Corporate Creations Network, Inc.
                12747 Olive Blvd. #300
                Saint Louis, MO 63141


                                           Respectfully submitted.

                                           HARRAH LAW, LLC

                                           By:
                                                    Desarae G. Harrah MO Bar No. 57969
                                                    4006 Central Street
                                                    Kansas City, Missouri 64111
                                                    Telephone: (816)897-6000
                                                    Facsimile: (816)631-0020
                                                    Email: dh@harrahlaw.com
                                                    ATTORNEY FOR PLAINTIFF
                Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 12 of 16 PageID #: 34

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 19SL-CC04104
 STANLEY JAMES WALLACH
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 SANDRA JACOBSON                                                DESARAE GAYLE HARRAH
                                                                900 PECKS PLAZA
                                                                1044 MAIN ST
                                                                KANSAS CITY, MO 64105                                             SHERIFF FEE
                                                          vs.
                                                                                                                                     PAID
 Defendant/Respondent:                                          Court Address:
 WYNDHAM RESORT DEVELOPMENT                                     ST LOUIS COUNTY COURT BUILDING
 CORPORATION                                                    105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Breach of Contract                                                                                                               (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: WYNDHAM RESORT DEVELOPMENT CORPORATION
                                      Alias:
  CORP CREATIONS NETWORK INC
  12747 OLIVE BLVD #300
  SAINT LOUIS, MO 63141

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        20-SEP-2019                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       LG
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8849        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 13 of 16 PageID #: 35
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8849    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 14 of 16 PageID #: 36
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8849   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 15 of 16 PageID #: 37
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 19-SMCC-8849   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:19-cv-02911 Doc. #: 2-1 Filed: 10/25/19 Page: 16 of 16 PageID #: 38
